Exhibit 10.5
P.F. CHANG’S CHINA BISTRO, INC.
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
     1. Establishment, Purpose and Term of Plan.
          1.1 Establishment and History. The Company previously established the
P.F. Chang’s China Bistro, Inc. 1998 Employee Stock Purchase Plan, effective as
of the effective date of the initial registration by the Company of its Stock
under Section 12 of the Securities Exchange Act of 1934, as amended. Effective
as of November 1, 2009, the P.F. Chang’s China Bistro, Inc. 1998 Employee Stock
Purchase Plan is hereby amended and restated as the P.F. Chang’s China Bistro,
Inc. Amended and Restated Employee Stock Purchase Plan, as set forth herein (the
“Plan”).
          1.2 Purpose. The purpose of the Plan is to advance the interests of
Company and its stockholders by providing an incentive to attract, retain and
reward Employees of the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides such Employees with an opportunity to acquire a
proprietary interest in the Company through the purchase of Stock. The Company
intends that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.
          1.3 Term of Plan. The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.
     2. Definitions and Construction.
          2.1 Definitions. Any term not expressly defined in the Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein. Whenever used herein, the following terms shall have their respective
meanings set forth below:
               (a) “Board” means the Board of Directors of the Company. If one
or more Committees have been appointed by the Board to administer the Plan,
“Board” also means such Committee(s).
               (b) “Code” means the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
               (c) “Committee” means a committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board.
Unless the powers of the Committee have been specifically limited, the Committee
shall have all of the powers of the Board granted herein, including, without
limitation, the power to amend or terminate the Plan at any time, subject to the
terms of the Plan and any applicable limitations imposed by law.
               (d) “Company” means P.F. Chang’s China Bistro, Inc., a Delaware
corporation, or any successor corporation thereto.

1



--------------------------------------------------------------------------------



 



               (e) “Compensation” means, with respect to any Offering Period,
base wages or salary, commissions, overtime, bonuses, annual awards, other
incentive payments, shift premiums, and all other compensation paid in cash
during such Offering Period before deduction for any contributions to any plan
maintained by a Participating Company and described in Section 401(k) or
Section 125 of the Code. Compensation shall not include reimbursements of
expenses, allowances, long-term disability, workers’ compensation or any amount
deemed received without the actual transfer of cash or any amounts directly or
indirectly paid pursuant to the Plan or any other stock purchase or stock option
plan, or any compensation other than base wages or salary.
               (f) “Employee” means a person treated as an employee of a
Participating Company for purposes of Section 423 of the Code. A Participant
shall be deemed to have ceased to be an Employee either upon an actual
termination of employment or upon the corporation employing the Participant
ceasing to be a Participating Company. For purposes of the Plan, an individual
shall not be deemed to have ceased to be an Employee while such individual is on
any military leave, sick leave, or other bona fide leave of absence approved by
the Company of ninety (90) days or less. In the event an individual’s leave of
absence exceeds ninety (90) days, the individual shall be deemed to have ceased
to be an Employee on the ninety-first (91st) day of such leave unless the
individual’s right to reemployment with the Participating Company Group is
guaranteed either by statute or by contract. The Company shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee and the effective date of such individual’s
employment or termination of employment, as the case may be. For purposes of an
individual’s participation in or other rights, if any, under the Plan as of the
time of the Company’s determination, all such determinations by the Company
shall be final, binding and conclusive, notwithstanding that the Company or any
governmental agency subsequently makes a contrary determination.
               (g) “Fair Market Value” means, as of any date, if there is then a
public market for the Stock, the closing price of a share of Stock (or the mean
of the closing bid and asked prices if the Stock is so quoted instead) as quoted
on the Nasdaq Stock Market, or such other national or regional securities
exchange or market system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or market system, the date on which the Fair
Market Value shall be established shall be the last day on which the Stock was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Board, in its sole discretion. If there is then no public
market for the Stock, the Fair Market Value on any relevant date shall be as
determined by the Board.
               (h) “Offering” means an offering of Stock as provided in
Section 6.
               (i) “Offering Date” means, for any Offering, the first day of the
Offering Period with respect to such Offering or, for a person who is not an
Employee on the first day of any Offering Period which consists of more than one
Purchase Period, the first day of the first Purchase Period that begins after
the date on which the person becomes an Employee.
               (j) “Offering Period” means a period established in accordance
with Section 6.1.

2



--------------------------------------------------------------------------------



 



               (k) “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.
               (l) “Participant” means an Employee who has become a participant
in an Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.
               (m) “Participating Company” means the Company or any Parent
Corporation or Subsidiary Corporation designated by the Board as a corporation
the Employees of which may participate in the Plan. The Board shall have the
sole and absolute discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies.
               (n) “Participating Company Group” means, at any point in time,
the Company and all other corporations collectively which are then Participating
Companies.
               (o) “Purchase Date” means, for any Offering Period (or Purchase
Period, if so determined by the Board in accordance with Section 6.2), the last
day of such period.
               (p) “Purchase Period” means a period, if any, established in
accordance with Section 6.2.
               (q) “Purchase Price” means the price at which a share of Stock
may be purchased under the Plan, as determined in accordance with Section 9.
               (r) “Purchase Right” means an option granted to a Participant
pursuant to the Plan to purchase such shares of Stock as provided in Section 8,
which the Participant may or may not exercise during the Offering Period in
which such option is outstanding. Such option arises from the right of a
Participant to withdraw any accumulated payroll deductions of the Participant
not previously applied to the purchase of Stock under the Plan and to terminate
participation in the Plan at any time during an Offering Period.
               (s) “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.2.
               (t) “Subscription Agreement” means a written agreement in such
form as specified by the Company, stating an Employee’s election to participate
in the Plan and authorizing payroll deductions under the Plan from the
Employee’s Compensation.
               (u) “Subscription Date” means the last business day prior to
(i) the Offering Date of an Offering Period or such earlier date as the Company
shall establish or (ii) to the extent permitted by the Company, the first day of
any Purchase Period commencing after the Offering Date.
               (v) “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.

3



--------------------------------------------------------------------------------



 



          2.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     3. Administration.
          3.1 Administration by the Board. The Plan shall be administered by the
Board. All questions of interpretation of the Plan, of any form of agreement or
other document employed by the Company in the administration of the Plan, or of
any Purchase Right shall be determined by the Board and shall be final and
binding upon all persons having an interest in the Plan or the Purchase Right.
Subject to the provisions of the Plan, the Board shall determine all of the
relevant terms and conditions of Purchase Rights granted pursuant to the Plan;
provided, however, that all Participants granted Purchase Rights pursuant to the
Plan shall have the same rights and privileges within the meaning of
Section 423(b)(5) of the Code. All expenses incurred in connection with the
administration of the Plan shall be paid by the Company.
          3.2 Authority of Officers. Any officer of the Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election that is the responsibility of or that is
allocated to the Company herein, provided that the officer has apparent
authority with respect to such matter, right, obligation, determination or
election.
          3.3 Policies and Procedures Established by the Company. The Company
may, from time to time, consistent with the Plan and the requirements of
Section 423 of the Code, establish, change or terminate such rules, guidelines,
policies, procedures, limitations, or adjustments as deemed advisable by the
Company, in its sole discretion, for the proper administration of the Plan,
including, without limitation, (a) a minimum payroll deduction amount required
for participation in an Offering, (b) a limitation on the frequency or number of
changes permitted in the rate of payroll deduction during an Offering, (c) an
exchange ratio applicable to amounts withheld in a currency other than United
States dollars, (d) a payroll deduction greater than or less than the amount
designated by a Participant in order to adjust for the Company’s delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant’s election under the Plan or as advisable to comply with the
requirements of Section 423 of the Code, and (e) determination of the date and
manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan.
     4. Shares Subject to Plan.
          4.1 Maximum Number of Shares Issuable. Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be eight hundred thousand (800,000) and shall
consist of authorized but unissued or reacquired shares of Stock, or any
combination thereof. If an outstanding Purchase Right for any reason expires or
is terminated or canceled, the shares of Stock allocable to the unexercised
portion of such Purchase Right shall again be available for issuance under the
Plan.

4



--------------------------------------------------------------------------------



 



          4.2 Adjustments for Changes in Capital Structure. In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company’s domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan and each Purchase Right and in
the Purchase Price. If a majority of the shares which are of the same class as
the shares that are subject to outstanding Purchase Rights are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event) shares of another corporation (the “New Shares”), the Board may
unilaterally amend the outstanding Purchase Rights to provide that such Purchase
Rights are exercisable for New Shares. In the event of any such amendment, the
number of shares subject to, and the Purchase Price of, the outstanding Purchase
Rights shall be adjusted in a fair and equitable manner, as determined by the
Board, in its sole discretion. Notwithstanding the foregoing, any fractional
share resulting from an adjustment pursuant to this Section 4.2 shall be rounded
down to the nearest whole number, and in no event may the Purchase Price be
decreased to an amount less than the par value, if any, of the stock subject to
the Purchase Right. The adjustments determined by the Board pursuant to this
Section 4.2 shall be final, binding and conclusive.
     5. Eligibility.
          5.1 Employees Eligible to Participate. Each Employee of a
Participating Company is eligible to participate in the Plan commencing on the
first day of the first Offering Period (or Purchase Period, if applicable) after
becoming an Employee of a Participating Company.
          5.2 Exclusion of Certain Stockholders. Notwithstanding any provision
of the Plan to the contrary, no Employee shall be granted a Purchase Right under
the Plan if, immediately after such grant, such Employee would own or hold
options to purchase stock of the Company or of any Parent Corporation or
Subsidiary Corporation possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of such corporation, as
determined in accordance with Section 423(b)(3) of the Code. For purposes of
this Section 5.2, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of such Employee.
     6. Offerings.
          6.1 Offering Periods. Except as otherwise set forth below, the Plan
shall be implemented by sequential Offerings of approximately six (6) months’
duration, commencing on the first day of February and August of each year and
end on the last day of the following July and January, respectively, occurring
thereafter (an “Offering Period”). Beginning on February 1, 2010, the Offering
Periods shall be modified to sequential Offerings of approximately three
(3) months’ duration, commencing on the first day of February, May, August and
November of each year and end on the last day of the following April, July,
October and January, respectively, occurring thereafter. Notwithstanding the
foregoing, the Board may establish a different

5



--------------------------------------------------------------------------------



 



duration for one or more future Offering Periods or different commencing or
ending dates for such Offering Periods; provided, however, that no Offering
Period may have a duration exceeding twenty-seven (27) months. If the first or
last day of an Offering Period is not a day on which the national or regional
securities exchange or market system constituting the primary market for the
Stock is open for trading, the Company shall specify the trading day that will
be deemed the first or last day, as the case may be, of the Offering Period.
          6.2 Purchase Periods. Unless the Board otherwise determines, in its
discretion, each Offering Period shall consist of one Purchase Period, and the
last day of each Purchase Period shall be a Purchase Date. If the first or last
day of a Purchase Period is not a day on which the national or regional
securities exchange or market system constituting the primary market for the
Stock is open for trading, the Company shall specify the trading day that will
be deemed the first or last day, as the case may be, of the Purchase Period.
     7. Participation in the Plan.
          7.1 Initial Participation. An Employee may become a Participant in an
Offering Period by delivering a properly completed Subscription Agreement to the
office designated by the Company not later than the close of business for such
office on any Subscription Date following the date on which he or she becomes an
Employee and is eligible to participate in the Plan pursuant to Section 5.1.
          7.2 Continued Participation. A Participant shall automatically
participate in the next Offering Period commencing immediately after the
Purchase Date of each Offering Period in which the Participant participates
provided that such Participant remains an Employee on the Offering Date of the
new Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1 or (b) terminated employment as provided in Section 13. A
Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period if the Participant desires to change
any of the elections contained in the Participant’s then effective Subscription
Agreement.
     8. Right to Purchase Shares.
          8.1 Grant of Purchase Right. Except as otherwise determined by the
Board in its discretion and subject to Section 8.2, on the Offering Date of each
Offering Period, each Participant in such Offering Period shall be granted
automatically a Purchase Right consisting of an option to purchase that number
of whole shares of Stock determined by dividing Six Thousand Two Hundred Fifty
Dollars ($6,250) by the Fair Market Value of a share of Stock on such Offering
Date. No Purchase Right shall be granted on an Offering Date to any person who
is not, on such Offering Date, an Employee.
          8.2 Calendar Year Purchase Limitation. Notwithstanding any provision
of the Plan to the contrary, no Participant shall be granted a Purchase Right
which permits his or her right to purchase shares of Stock under the Plan to
accrue at a rate which, when aggregated with such Participant’s rights to
purchase shares under all other employee stock purchase plans of a

6



--------------------------------------------------------------------------------



 



Participating Company intended to meet the requirements of Section 423 of the
Code, exceeds Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or
such other limit, if any, as may be imposed by the Code) for each calendar year
in which such Purchase Right is outstanding at any time. For purposes of the
preceding sentence, the Fair Market Value of shares purchased during a given
Offering Period shall be determined as of the Offering Date for such Offering
Period. The limitation described in this Section 8.2 shall be applied in
conformance with applicable regulations under Section 423(b)(8) of the Code.
     9. Purchase Price.
     The Purchase Price at which each share of Stock may be acquired in an
Offering Period upon the exercise of all or any portion of a Purchase Right
shall be established by the Board; provided, however, that the Purchase Price
shall not be less than eighty-five percent (85%) of the lesser of (a) the Fair
Market Value of a share of Stock on the Offering Date of the Offering Period or
(b) the Fair Market Value of a share of Stock on the Purchase Date. Unless
otherwise provided by the Board prior to the commencement of an Offering Period,
the Purchase Price for that Offering Period shall be ninety-five percent (95%)
of the Fair Market Value of a share of Stock on the Purchase Date.
     10. Accumulation of Purchase Price Through Payroll Deduction.
     Shares of Stock acquired pursuant to the exercise of all or any portion of
a Purchase Right may be paid for only by means of payroll deductions from the
Participant’s Compensation accumulated during the Offering Period for which such
Purchase Right was granted, subject to the following:
          10.1 Amount of Payroll Deductions. Except as otherwise provided
herein, the amount to be deducted under the Plan from a Participant’s
Compensation on each payday during an Offering Period shall be determined by the
Participant’s Subscription Agreement. The Subscription Agreement shall set forth
the percentage of the Participant’s Compensation to be deducted on each payday
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions made effective following the first payday during an Offering) or more
than ten percent (10%). Notwithstanding the foregoing, the Board may change the
limits on payroll deductions effective as of any future Offering Date.
          10.2 Commencement of Payroll Deductions. Payroll deductions shall
commence on the first payday following the Offering Date and shall continue to
the end of the Offering Period unless sooner altered or terminated as provided
herein.
          10.3 Election to Change or Stop Payroll Deductions. During an Offering
Period, a Participant may elect to increase or decrease the rate of or to stop
deductions from his or her Compensation (subject to the Company’s right to limit
the frequency or number of changes permitted in the rate of payroll deduction
during an Offering under Section 3.3) by delivering to the Company’s designated
office an amended Subscription Agreement authorizing such change on or before
the “Change Notice Date.” The “Change Notice Date” shall be a date prior to the
beginning of the first pay period for which such election is to be effective as

7



--------------------------------------------------------------------------------



 



established by the Company from time to time and announced to the Participants.
A Participant who elects to decrease the rate of his or her payroll deductions
to zero percent (0%) shall nevertheless remain a Participant in the current
Offering Period unless such Participant withdraws from the Plan as provided in
Section 12.1.
          10.4 Administrative Suspension of Payroll Deductions. The Company may,
in its sole discretion, suspend a Participant’s payroll deductions under the
Plan as the Company deems advisable to avoid accumulating payroll deductions in
excess of the amount that could reasonably be anticipated to purchase the
maximum number of shares of Stock permitted during a calendar year under the
limit set forth in Section 8.2. Payroll deductions shall be resumed at the rate
specified in the Participant’s then effective Subscription Agreement at the
beginning of the next Offering Period for which the Purchase Date falls in the
following calendar year.
          10.5 Participant Accounts. Individual bookkeeping accounts shall be
maintained for each Participant. All payroll deductions from a Participant’s
Compensation shall be credited to such Participant’s Plan account and shall be
deposited with the general funds of the Company. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose.
          10.6 No Interest Paid. Interest shall not be paid on sums deducted
from a Participant’s Compensation pursuant to the Plan.
          10.7 Voluntary Withdrawal from Plan Account. A Participant may
withdraw all or any portion of the payroll deductions credited to his or her
Plan account and not previously applied toward the purchase of Stock by
delivering to the Company’s designated office a written notice on a form
provided by the Company for such purpose. A Participant who withdraws the entire
remaining balance credited to his or her Plan account shall be deemed to have
withdrawn from the Plan in accordance with Section 12.1. Amounts withdrawn shall
be returned to the Participant as soon as practicable after the withdrawal and
may not be applied to the purchase of shares in any Offering under the Plan. The
Company may from time to time establish or change limitations on the frequency
of withdrawals permitted under this Section, establish a minimum dollar amount
that must be retained in the Participant’s Plan account, or terminate the
withdrawal right provided by this Section.
     11. Purchase of Shares.
          11.1 Exercise of Purchase Right. On each Purchase Date of an Offering
Period, each Participant who has not withdrawn from the Plan and whose
participation in the Offering has not terminated before such Purchase Date shall
automatically acquire pursuant to the exercise of the Participant’s Purchase
Right the number of whole shares of Stock determined by dividing (a) the total
amount of the Participant’s payroll deductions accumulated in the Participant’s
Plan account during the Offering Period and not previously applied toward the
purchase of Stock by (b) the Purchase Price. However, in no event shall the
number of shares purchased by the Participant during an Offering Period exceed
the number of shares subject to the Participant’s Purchase Right. No shares of
Stock shall be purchased on a Purchase Date on behalf of a Participant whose
participation in the Offering or the Plan has terminated before such Purchase
Date.

8



--------------------------------------------------------------------------------



 



          11.2 Pro Rata Allocation of Shares. In the event that the number of
shares of Stock which might be purchased by all Participants in the Plan on a
Purchase Date exceeds the number of shares of Stock available in the Plan as
provided in Section 4.1, the Company shall make a pro rata allocation of the
remaining shares in as uniform a manner as shall be practicable and as the
Company shall determine to be equitable. Any fractional share resulting from
such pro rata allocation to any Participant shall be disregarded.
          11.3 Delivery of Certificates. As soon as practicable after each
Purchase Date, the Company shall arrange the delivery to each Participant, as
appropriate, of a certificate representing the shares acquired by the
Participant on such Purchase Date; provided that the Company may deliver such
shares to a broker that holds such shares in street name for the benefit of the
Participant. Shares to be delivered to a Participant under the Plan shall be
registered in the name of the Participant, or, if requested by the Participant,
in the name of the Participant and his or her spouse, or, if applicable, in the
names of the heirs of the Participant.
          11.4 Return of Cash Balance. Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be applied toward
the purchase of shares of Stock in the subsequent Purchase Period or Offering
Period, as the case may be. However, any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant within sixty (60) days after the Purchase Date if such Participant
is not enrolled within the subsequent Offering Period. In addition, any cash
balance over $10,000 remaining in a Participant’s Plan account following any
Purchase Date shall be refunded to the Participant within sixty (60) days of the
prior Purchase Date regardless of whether such Participant is enrolled within
the subsequent Offering Period.
          11.5 Tax Withholding. At the time a Participant’s Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the foreign, federal, state and local tax
withholding obligations of the Participating Company Group, if any, which arise
upon exercise of the Purchase Right or upon such disposition of shares,
respectively. The Participating Company Group may, but shall not be obligated
to, withhold from the Participant’s compensation the amount necessary to meet
such withholding obligations.
          11.6 Expiration of Purchase Right. Any portion of a Participant’s
Purchase Right remaining unexercised after the end of the Offering Period to
which the Purchase Right relates shall expire immediately upon the end of the
Offering Period.
          11.7 Reports to Participants. Each Participant who has exercised all
or part of his or her Purchase Right shall receive, as soon as practicable after
the Purchase Date, a report of such Participant’s Plan account setting forth the
total payroll deductions accumulated prior to such exercise, the number of
shares of Stock purchased, the Purchase Price for such shares, the date of
purchase and the cash balance, if any, remaining immediately after such purchase
that is to be refunded or retained in the Participant’s Plan account pursuant to
Section 11.4. The report required by this Section may be delivered in such form
and by such means, including by electronic transmission, as the Company may
determine.

9



--------------------------------------------------------------------------------



 



     12. Withdrawal from the Plan.
          12.1 Voluntary Withdrawal from the Plan. A Participant may withdraw
from the Plan by signing and delivering to the Company’s designated office a
written notice of withdrawal on a form provided by the Company for such purpose.
Such withdrawal may be elected at any time prior to the end of an Offering
Period. A Participant who voluntarily withdraws from the Plan is prohibited from
resuming participation in the Plan in the same Offering from which he or she
withdrew, but may participate in any subsequent Offering by again satisfying the
requirements of Sections 5 and 7.1. The Company may impose, from time to time, a
requirement that the notice of withdrawal from the Plan be on file with the
Company’s designated office for a reasonable period prior to the effectiveness
of the Participant’s withdrawal.
          12.2 Return of Payroll Deductions. Upon a Participant’s voluntary
withdrawal from the Plan pursuant to Section 12.1, the Participant’s accumulated
payroll deductions which have not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest, and the Participant’s interest
in the Plan shall terminate. Such accumulated payroll deductions to be refunded
in accordance with this Section may not be applied to any other Offering under
the Plan.
     13. Termination of Employment.
     Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee
of the Participating Company Group for any reason, including retirement,
disability or death, or the failure of a Participant to remain an Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the payroll deductions credited to the Participant’s Plan account since
the last Purchase Date shall, as soon as practicable, be returned to the
Participant or, in the case of the Participant’s death, to the Participant’s
legal representative, and all of the Participant’s rights under the Plan shall
terminate. Interest shall not be paid on sums returned pursuant to this
Section 13. A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by again satisfying the requirements
of Sections 5 and 7.1.
     14. Change in Control.
          14.1 Definitions.
               (a) An “Ownership Change Event” shall be deemed to have occurred
if any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.
               (b) A “Change in Control” shall mean an Ownership Change Event or
a series of related Ownership Change Events (collectively, the “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after

10



--------------------------------------------------------------------------------



 



the Transaction, in substantially the same proportions as their ownership of
shares of the Company’s voting stock immediately before the Transaction, direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting stock of the Company or the
corporation or corporations to which the assets of the Company were transferred
(the “Transferee Corporation(s)”), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting stock of one or
more corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.
               (c) Effect of Change in Control on Purchase Rights. In the event
of a Change in Control, the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), may assume the Company’s rights and obligations under the Plan.
If the Acquiring Corporation elects not to assume the Company’s rights and
obligations under outstanding Purchase Rights, the Purchase Date of the then
current Offering Period (or Purchase Period) shall be accelerated to a date
before the date of the Change in Control specified by the Board, but the number
of shares of Stock subject to outstanding Purchase Rights shall not be adjusted.
All Purchase Rights which are neither assumed by the Acquiring Corporation in
connection with the Change in Control nor exercised as of the date of the Change
in Control shall terminate and cease to be outstanding effective as of the date
of the Change in Control.
     15. Nontransferability of Purchase Rights.
     A Purchase Right may not be transferred in any manner otherwise than by
will or the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.
     16. Compliance with Securities Law.
     The issuance of shares under the Plan shall be subject to compliance with
all applicable requirements of federal, state and foreign law with respect to
such securities. A Purchase Right may not be exercised if the issuance of shares
upon such exercise would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any securities exchange or market system upon which the Stock may then be
listed. In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of the Purchase Right be in effect with respect to the
shares issuable upon exercise of the Purchase Right, or (b) in the opinion of
legal counsel to the Company, the shares issuable upon exercise of the Purchase
Right may be issued in accordance with the terms of an applicable exemption from
the registration requirements of said Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority

11



--------------------------------------------------------------------------------



 



shall not have been obtained. As a condition to the exercise of a Purchase
Right, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.
     17. Rights as a Stockholder and Employee.
     A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate for the shares purchased pursuant to the exercise of the
Participant’s Purchase Right (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 4.2. Nothing herein shall confer upon a Participant any
right to continue in the employ of the Participating Company Group or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s employment at any time.
     18. Legends.
     The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section.
     19. Notification of Sale of Shares.
     The Company may require the Participant to give the Company prompt notice
of any disposition of shares acquired by exercise of a Purchase Right within two
years from the date of granting such Purchase Right or one year from the date of
exercise of such Purchase Right. The Company may require that until such time as
a Participant disposes of shares acquired upon exercise of a Purchase Right, the
Participant shall hold all such shares in the Participant’s name (or, if elected
by the Participant, in the name of the Participant and his or her spouse but not
in the name of any nominee) until the lapse of the time periods with respect to
such Purchase Right referred to in the preceding sentence. The Company may
direct that the certificates evidencing shares acquired by exercise of a
Purchase Right refer to such requirement to give prompt notice of disposition.
     20. Notices.
     All notices or other communications by a Participant to the Company under
or in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

12



--------------------------------------------------------------------------------



 



     21. Indemnification.
     In addition to such other rights of indemnification as they may have as
members of the Board or officers or employees of the Participating Company
Group, members of the Board and any officers or employees of the Participating
Company Group to whom authority to act for the Board or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
     22. Amendment or Termination of the Plan.
     The Board may at any time amend or terminate the Plan, except that (a) such
termination shall not affect Purchase Rights previously granted under the Plan,
except as permitted under the Plan, and (b) no amendment may adversely affect a
Purchase Right previously granted under the Plan (except to the extent permitted
by the Plan or as may be necessary to qualify the Plan as an employee stock
purchase plan pursuant to Section 423 of the Code or to obtain qualification or
registration of the shares of Stock under applicable federal, state or foreign
securities laws). In addition, an amendment to the Plan must be approved by the
stockholders of the Company within twelve (12) months of the adoption of such
amendment if such amendment would authorize the sale of more shares than are
authorized for issuance under the Plan or would change the definition of the
corporations that may be designated by the Board as Participating Companies. In
the event that the Board approves an amendment to increase the number of shares
authorized for issuance under the Plan (the “Additional Shares”), the Board, in
its sole discretion, may specify that such Additional Shares may only be issued
pursuant to Purchase Rights granted after the date on which the stockholders of
the Company approve such amendment, and such designation by the Board shall not
be deemed to have adversely affected any Purchase Right granted prior to the
date on which the stockholders approve the amendment.
     IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that
the foregoing P.F. Chang’s China Bistro, Inc. Amended and Restated Employee
Stock Purchase Plan was duly adopted by the Board of Directors of the Company on
the date set forth below.

       
 
  Tracy Durchslag
 
  Secretary  
 
   
 
  October 14, 2009
 
  Date adopted

13